Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 11 and 16, closest prior arts Lewis (EP 2664548 A2, hereinafter Lewis), Wallner et al. (US 20130166458 A1, hereinafter Wallner) and Sweers et al. (US 20160077027 A1, hereinafter Sweers), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.

Lewis teaches performing, by a processor of a computing device, structure assessments of one or more structures of the type of aircraft based on one or more representative values for lightning strike damage for the type of aircraft (FIG.12A; paragraph 0006: “The processor is configured to quantify at least one parameter of the damage. The processor is further configured to perform a structural analysis to determine a damage allowability based on the at least one parameter and display a maintenance instruction based on the damage allowability”; paragraph 0021: “In the exemplary embodiment, allowable damage limit assessment 62 is selected via user interface device 16 at block 340. At block 350, a list of damage types 64, such as but not limited to, gouges and lightning strikes, is displayed by user interface device 16”). Lewis assesses the damage based on the representative values obtained from the user interface, which was inputted during inspection, and fails to specifically teach the additional amended claim limitation of wherein the one or more representative values for lightning strike damage for the type of aircraft are based on historical data for lightning strike damage to the type of aircraft.

Wallner teaches performing, by a processor of a computing device, structure assessments of one or more structures of the type of aircraft based on one or more representative values of a damage and determining, by the processor of the computing device, a number indicating how many flights an aircraft of the type of aircraft can fly after a damage and before performing an extended conditional inspection for damage (paragraph 0039: “Besides the disposition obtained in the first STEP, in case it is deemed necessary, it is possible to request a dedicated damage assessment. During this second STEP, the system will perform specific structural analysis in order to improve damage disposition. Based on engineering criteria and structural analysis, the system will perform a specific assessment for the detected damage considering several parameters such as damage type, geometry and dimensions of affected areas, material parameters, structure loads and so on.”; paragraph 0042: “Besides the repair or rework procedure, the system will provide, when applicable, the number of flight cycles allowed before the repair installation and the new inspection intervals for repair location. When applicable, during the damage tolerance analysis, a specific crack propagation analysis or damage growth analysis will be performed aiming to increase the fly-by period or inspection intervals obtained in the first STEP”), wherein the damage is obtained from sensors or during inspection, thus failing to specifically teach the additional amended claim limitation of wherein the one or more representative values for lightning strike damage for the type of aircraft are based on historical data for lightning strike damage to the type of aircraft.

Sweers teaches historical data descriptive of lightning strikes for the type of aircraft (paragraph 0152: “In one embodiment, a computer processor is used (e.g., by running a lightning damage index application or algorithm) to generate the index 1700 and the selected factors and impact levels. As an example, a user may access the computer processor and command the processor to generate the index performing the structure assessments comprises modeling the one or more structures based on the one or more representative values for lightning strike damage, and wherein the one or more representative values for lightning strike damage for the type of aircraft are based on historical data for lightning strike damage to the type of aircraft.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668